Citation Nr: 0917995	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-16 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision, which, in 
part, denied the Veteran's claim of service connection for a 
psychiatric disability.  In January 2007, the Veteran 
appeared at a travel board hearing before the undersigned.  A 
transcript of this hearing has been associated with the 
claims file.  

This matter was remanded in May 2007 for further evidentiary 
development.  It now returns to the Board for appellate 
consideration.  

It should also be noted that in the May 2007 remand, the 
Board indicated that the Veteran had submitted a claim of 
service connection for post-traumatic stress disorder (PTSD).  
The Board directed the RO to send the Veteran a VA Form 21-
0781a, Statement in Support of Claim for Service Connection 
for Post-Traumatic Stress Disorder Secondary to Personal 
Trauma, and assist her in submitting such a claim.  To date, 
the RO has not assisted in the development of this claim.  
This matter is again REFERRED to the RO for appropriate 
action as described above and in the May 2007 remand.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

Unfortunately, the Board must remand this case again.


The Board's May 2007 remand ordered the RO to schedule a VA 
psychiatric examination to determine the nature and etiology 
of the Veteran's psychiatric disability.  The Veteran was 
scheduled for a May 7, 2008 examination at the VA medical 
center (VAMC) in Lebanon, Pennsylvania.  An April 9, 2008 
letter instructed her to contact the VAMC of any inability to 
attend the scheduled appointment.  On April 24, 2008, the 
Veteran contacted VA of her inability to attend this 
examination due to lack of transportation.  She requested 
that she be rescheduled for a morning appointment as she 
relied upon Red Cross transportation which was only available 
at that time.  On May 7, 2008, personnel from the Lebanon 
VAMC advised the RO that the Veteran should be rescheduled 
for the psychiatric examination.  

In a May 7, 2008 request, the RO instructed that the Veteran 
be scheduled for a morning appointment and provided that if 
she failed to report for the examination, a copy of the 
examination notification letter should be provided.  A June 
5, 2008 VA psychiatric examination was thereafter scheduled.  
The record is not clear whether the second VA examination was 
scheduled for the morning hours as there is no notification 
letter in the file.  

On May 29, 2008, the Veteran again contacted the RO and 
indicated her inability to attend the June 2008 examination 
because she lacked transportation.  She indicated her desire 
to reschedule the examination.  In an October 29, 2008 
letter, the Veteran again provided that lack of 
transportation prevented her from reporting to the Lebanon 
VAMC for her scheduled appointment.  She emphasized her 
willingness to report to another VA examination.  No further 
action was taken by the RO to reschedule the appointment.  

Due to the Veteran's expressed willingness to report to an 
examination, and given the uncertainty of whether VA assisted 
her in securing an examination at a time when she could 
report, the Board finds that the Veteran has shown good cause 
why she has not reported to the two scheduled VA examination.  
38 C.F.R. § 3.655.  As such, the Board remands this case and 
directs the RO to re-schedule the Veteran for a VA 
psychiatric examination to occur during the morning hours.  

In remanding, the Board observes that in the October 2008 
statement of the case, the RO indicated that the Veteran had 
been scheduled for two VA examinations at different locations 
in order to accommodate her.  This statement is not supported 
by the record.  Nevertheless, the Veteran has never provided 
that a change of location would allow her to make a scheduled 
examination.  Instead, she has asked that the examination be 
rescheduled in the morning hours in order that she can secure 
transportation.  The Board recognizes that the Veteran has 
submitted to past treatment at the Lebanon VAMC.  It is 
reasonable for the RO to request a VA examination be 
scheduled at this location.  However, because the Veteran has 
indicated that she relies on third parties for her 
transportation needs, the RO and the VAMC should work with 
the Veteran to find an agreeable date and time when the 
Veteran can secure transportation and report to the VAMC for 
the necessary examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine 
whether she can secure transportation to 
the Lebanon VAMC, and if so, at what time 
she is able to secure such transportation 
to report for a VA examination.  

2.  After obtaining this information, 
reschedule the Veteran for a VA 
psychiatric examination, to determine 
whether she has a current psychiatric 
disability that is related to service.  
The claims file, and a copy of this 
REMAND, must be provided to the examiner 
for review in conjunction with the 
examination.  In addition, in view of the 
multiple diagnostic impressions of record, 
the examiner should order appropriate 
psychological testing to assist in 
determining the current diagnosis(es) of 
all psychiatric disorders currently 
present.  The examiner should state 
whether any such current disorder is 
etiologically related to psychiatric 
symptoms noted in service.  The examiner 
should also be asked to express an opinion 
as to whether the Veteran had a 
personality disorder in service, and if 
so, whether such disorder was aggravated 
in service, or whether there was 
superimposed or other acquired psychiatric 
disorders of service origin.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
It is essential that the complete 
rationale for all opinions expressed be 
provided.  

3.  The Veteran must be properly informed 
of her scheduled VA examination, and she 
should again be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. 3.655.  If the 
Veteran does not report for the 
examination, the claims folder should 
include clear documentation of her failure 
to report.  The claims file should also 
include clear documentation of any 
attempts to assist the Veteran in 
scheduling the VA examination. 
 
4.  After completion of the above and any 
additional development deemed necessary, 
readjudcate the claim for service 
connection for a psychiatric disorder, in 
light of all evidence of record.  If the 
benefit sought remains denied, the Veteran 
and her representative should be furnished 
an appropriate supplemental statement of 
the case.   After affording an opportunity 
to respond, the case should be returned to 
the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until further notice.  However, the 
Board takes this opportunity to advise her that the conduct 
of the efforts, as directed in this remand, as well as any 
other development deemed necessary, is needed for 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




